Townley, J.
This is an action brought against the defendants as owners of a tenement house, for damages resulting from their alleged negligence. An accident occurred when the infant plaintiff descended the stairs in defendants’ house and stepped on a rug at the bottom. The rug slipped from under him, causing him to fall back against the treads and he suffered a transverse fracture of the left forearm. At the end of the case the court said: “ There is no evidence in the case indicating that either the stairs or the rug itself were defective. The contention here is that the defendant maintained the hallway in a dangerous condition, namely, that the rug in question was subject to slipping.” The action was then dismissed on the ground “ that an action in negligence cannot be predicated upon merely the failure to nail a rug to the floor.”
The record shows more than a mere failure to nail a rug to the floor. The rug was of the small “ scatter ” type and likely to move if not fastened. The floor was tiled and naturally slippery. The rug had often slipped. There had been complaints about it as being a “ nuisance.” It appeared that the defendants themselves had recognized the dangers of this situation and had been in the habit of placing a brick on the rug to secure it in position. This admission by conduct of the defendants that a dangerous situation existed as well as the sufficiency of the means adopted *409to secure the rug presented questions of fact as to the defendants’ negligence which should have been submitted to the jury.
The judgment of dismissal should be reversed and a new trial ordered, with costs to appellant to abide the event.
Merrell, Glennon and Untermyer, JJ., concur; Finch, P. J., dissents.